EXHIBIT 10.52


March 7, 2016


Mr. Harald Herrmann:


Thank you for providing advance notice of your decision to voluntarily resign
from your employment with the Company and offering to assist with the transition
of your responsibilities. After giving our prior conversation some thought, I
suggest that you remain employed by the Company until August 29, 2016.


Our plan is to begin the transition soon. Effective March 9, 2016, your job
title will change to Senior Vice President, Special Projects, and you will
continue reporting to me. In this new role, you will assist in the transition of
the organization in light of your decision. You will remain actively employed,
on an at-will basis, through and until August 29, 2016, and your compensation
and employment terms will remain subject to the terms of the Company’s
applicable plans, policies, award agreements and prior agreements between you
and the Company.


Because of the status of your Management Continuity Agreement with Darden
Restaurants, Inc. dated as of December 17, 2013 (the “MCA”), I do want to be
clear about this. For the avoidance of doubt, I want to confirm that nothing
described in this letter will give you any greater rights under your MCA with
respect to the “change of control” (as that term is defined in the MCA) of the
Company that occurred on October 10, 2014, as neither your decision to leave the
Company nor the execution of our transition plan triggers any “Good Reason” (as
that term is defined in the MCA) rights under the MCA. To show that you share
this understanding, I ask you to sign below to confirm your decision to resign
as of August 29, 2016 and show your express written consent to these changes to
your position, authority and responsibilities.


Thank you for your contributions to the Company during your years of service to
Darden. I look forward to continuing to work with you in your new role and
appreciate your thoughtfulness in sharing your intentions and willingness to
assist with this transition.




Darden Restaurants, Inc.


By /s/ Gene Lee
/s/ Harald Herrmann
Date 3/8/2016
Gene Lee
Harald Herrmann
 
President & CEO
 
 




